El Juez Asociado Señor Wole,
emitió la opinión del tribunal. •
Ante la Corte de Distrito de Aguadilla en el caso de Ballester v. Martínez, No. 4162, la corte dictó sentencia a favor de Martínez en julio 31, 1923. Ballester apeló. Por lo -general tal apelación suspende la jurisdicción de la corte inferior, de conformidad con nuestra jurisprudencia y como se indicaren el tomo 12 de Corpus Juris, página 1265. A pesar de esto otra sentencia surgió en el mismo caso contra Martínez, el día 14 de septiembre, 1923. Parece que des- „ pues de interpuesta la apelación la corte de distrito anuló su-.sentencia, de-julio 31 a favor de Martínez para luego dictar otra .contra él en septiembre 14. Esta segunda sen-tencia fue apelada por Martínez, pero esta corte desestimó la.apelación, ,32 D.P.E. 649. Todo esto ocurrió mientras es-tabú.. pendiente. en este tribunal la apelación de Ballester. Ballester .no. estaba activando su apelación. El verdadera-*185mente la abandonó y no podía obtener ninguna ventaja de ella. Después de liaber abierto nuevamente el caso la corte inferior, no consta que Martínez presentara ninguna cues-tión de jurisdicción. Convenimos con Martínez en que la •corte de distrito no puede adquirir jurisdicción por consen-timiento, pero cuando bay una apelación la jurisdicción no ■se pierde permanentemente sino que solamente queda sus-pendida. Por tanto, cuando el apelante abandona su apela-ción y el apelado está presente y no existe nada que de-muestre que él alegara algo sobre la privación temporal de .jurisdicción y cuando el asunto puede ser revisado por ape-lación a su debido tiempo, no estamos dispuestos a librar un auto extraordinario para poner a prueba la cuestión y •dejaremos a las partes con sus remedios ordinarios después *de la ejecución que se pretendió o pretende en este caso.
El auto inhibitorio debe ser denegado.